DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
The preliminary amendments filed on 1/15/2019 has been entered.   
Allowable Subject Matter
Claims 1, 2, 6, 8, 9, 12, 13, 16, 19, 20, 24, 26, 28-31, 36 and 37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 13, 16, 26, 29 and 31 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2014/0373124 and US 2018/0278607. 
The improvement comprises:
US 2014/0373124 is considered as the closest prior art that teaches a system comprising: a cellular base transceiver station operating a cellular base station cell that is in radio frequency (RF) communication (Fig.53 and para.26) with at least one mobile transceiver device in an RF coverage area, wherein the mobile transceiver device is assigned a wireless system access priority value applicable to a second level of 
wherein the regional optimization server comprises a publish-subscribe broker communications facility to which the mobile transceiver device is connected, wherein the publish-subscribe broker communications facility is adapted to route packets (para.26 and claim 20) on behalf of the cellular access priority application that publishes its application data to the mobile transceiver device (para.26 and claim 21).
wherein mobility management entity (MME) network elements are connected to the publish-subscribe broker communications facility (Fig.1 element 108, MME, and para.24, 89) which allow an MME to communicate efficiently with application programs that implement extended access priority and biometric testing interactions (para.238) when a mobile transceiver device attempts to access a cell that is barred for managing agency use (para.26 and claim 22).

US 2018/0278607 teaches a method comprising:
in block 710, receiving device credentials for management by a service provider, where the device credentials may be for a device configured to communicate with a service provider resource (Fig.7 step 710 and para.70); 
in block 720, receiving a message requesting an action associated with the device (Fig.7 step 720 and para.73);

in block 740, obtaining the device policy document specifying the permissions used to authorize the resource action (Fig.7 step 740 and para.75), 
wherein the device policy document may be linked to the identity of the device (via the device profile), or the device policy document may be linked to the authentication credentials (Fig.7 step 740 and para.75); and 
in block 750, authorizing the resource action using the permissions specified in the device policy document (Fig.7 step 750 and para.75).

With regard Claims 1 and 13, US 2014/0373124 in view of US 2018/0278607 fails to teach the limitation of "effecting a network partition selection for a terminal by participating in a communication of transmitting at least one selection control message corresponding to at least one entry of the registry; and each entry of the registry associating a respective network partition of the plurality of network partitions with at least one authorization entity for granting access to the respective network partition." as recited in claims 1 and 13, respectively.
With regard Claims 16 and 26, US 2014/0373124 in view of US 2018/0278607 fails to teach the limitation of "receiving at least one selection control message corresponding to a plurality of entries of a registry of a plurality of network partitions of a core of a cellular network, 

With regard Claims 29 and 31, US 2014/0373124 in view of US 2018/0278607 fails to teach the limitation of "effecting updating of a respective entry of a registry of the plurality of network partitions by transmitting at least one registration control message, the at least one registration control message being indicative of at least one authorization entity for granting access to the given network partition and further indicative of a service capability of the current operational state of the given network partition." as recited in claims 29 and 31, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2018/0278607 and US 2014/0373124 are cited because they are put pertinent to the methods and systems for increasing bandwidth in a large area broadband network. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633